          Case 2:17-cv-04140-DWL Document 110 Filed 03/08/19 Page 1 of 6




1 Dennis I. Wilenchik, #005350
  WILENCHIK & BARTNESS PC
2 The Wilenchik & Bartness Building
  2810 North Third Street
3 Phoenix, Arizona 85004
  admin@wb-law.com
4
  Leo R. Beus, #002687
5 BEUS GILBERT    PLLC
  701 North 44th Street
6 Phoenix, Arizona 85008
  lbeus@beusgilbert.com
7 Attorneys for Wyo Tech Investment Group, LLC

8                          UNITED STATES DISTRICT COURT

9                                  DISTRICT OF ARIZONA

10   Wells Fargo Bank, N.A.,                          Case No.: 2:17-CV-04140-DWL

11              Plaintiff,                              REPLY IN SUPPORT OF
     v.                                              EMERGENCY MOTION (DOC. 98)
12   WYO TECH Investment Group, LLC; CWT
     Canada II Limited Partnership; Resources           (Oral Argument Requested)
13   Recovery Corporation; and Jean Noelting,

14           Defendants.
     WYO TECH Investment Group, LLC,
15
                 Cross-Claimant,
16   v.

17   CWT Canada II Limited Partnership,
     Resources Recovery Corporation, and Jean
18   Noelting,
                Cross-Claim Defendants.
19   WYO TECH Investment Group, LLC,
20               Third Party Plaintiff,
     v.
21
     Schlam Stone & Dolan, LLC, a New York
22   Limited Liability Partnership; and Jeffrey M.
     Eilender,
23               Third Party Defendants.
24

25

26
               Case 2:17-cv-04140-DWL Document 110 Filed 03/08/19 Page 2 of 6




 1            Wyo Tech Investment Group, LLC (“Wyo Tech”), hereby files this Reply in Support of its

 2 Emergency Motion (Doc. 98). Due to the fact that the accounts causing the gravest concern at

 3 Bank of the West are no longer being restrained and those monies remaining restrained are limited

 4 to the point where it is not worth it in this proceeding to continue the time and expense of seeking
 5 emergency relief from this Court Wyo Tech is no longer seeking emergency intervention from

 6 this Court as requested in Doc. 98. As such, despite the fact that Wyo Tech does not agree with

 7 the contentions of the CWT Parties and they make numerous incorrect and erroneous legal and
 8 factual statements 1—for example, claiming that a New York Restraining Notice is valid to restrain

 9 property outside of New York even as to individuals or entities for which New York does not

10 have personal jurisdiction, see e.g., McCarthy v. Wachovia Bank, N.A., 759 F. Supp. 2d 265, 275

11 (E.D.N.Y. 2011) (“a court sitting in New York that has personal jurisdiction over a garnishee

12 bank can order the bank to produce [property] located outside of New York.” (emphasis added));

13 see also, Abuhamada v. Abuhamda, 236 A.D.2d 290, 290 (N.Y. App. Div. 1st Dep’t 1997) (a

14 person “which engages in business in the State [of New York] and is clearly subject to its

15 jurisdiction [may be compelled to] refrain from paying out funds that are currently in one of its

16 accounts, albeit one not physically located in New York” (emphasis added))—Wyo Tech

17 withdraws the portions of its motion (Doc. 98) that do not relate to its request that this Court

18 reconsider its ruling regarding personal jurisdiction. Nothing in this withdrawal should be

19 construed as a waiver of any claims, arguments, or as having any effect on any other filings in this
20 action, nor should it act as a ruling with prejudice from this Court. Wyo Tech specifically reserves

21

22
23

24

25   1
         See Exhibits D, F – H.

26
                                                     1
               Case 2:17-cv-04140-DWL Document 110 Filed 03/08/19 Page 3 of 6




 1 its rights to bring these claims, arguments, or otherwise at a later time in either this or another

 2 court. 2
 3            As stated, Wyo Tech does not withdraw its request that this Court reconsider its prior ruling
 4 relating to its personal jurisdiction over the CWT Parties. As such, Wyo Tech files this limited

 5 Reply in relation to that issue only. This Reply is supported by the following Memorandum of
 6 Points and Authorities and all other filings in this matter.

 7                              MEMORANDUM OF POINTS AND AUTHORITIES
 8            In continuing to contest personal jurisdiction, the CWT Parties miss the point entirely. The
 9 arguments they make relate only to specific jurisdiction and are, in reality, entirely irrelevant to

10 the issue at hand. For example, their quotation of Picot ignores that their argument only has a

11 relation to specific jurisdiction. In full, the Picot court stated:

12            Our specific jurisdiction inquiry is limited to “the defendant’s suit-related
              conduct.” A plaintiff may not create personal jurisdiction over one claim by arguing
13            that jurisdiction might be proper over a different, hypothetical claim not before the
              court.
14
     Picot v. Weston, 780 F.3d 1206, 1215 (9th Cir. 2015) (internal citations omitted) (emphasis
15
     added). Rather, the new facts discovered by Wyo Tech, along with others described more fully
16
     herein, clearly establish that this Court, and in fact any Court in Arizona, has general personal
17
     jurisdiction over the CWT Parties and their attorneys.
18
              Due Process requires that the nonresident defendant have “certain minimum contacts with
19
     [the forum] such that the maintenance of the suit does not offend ‘traditional notions of fair play
20
21

22   2
       Moreover, nothing in this withdrawal should be construed as effecting or otherwise prejudicing
     the current discovery dispute, supplemental briefing ordered by this Court in its Order (Doc. 109),
23
     or any argument made, or to be made, by Wyo Tech in this matter. To be clear, no concession of
24   any kind is being made by the withdrawal of the portions of the Emergency Motion (Doc. 98) not
     related to Wyo Tech’s request that this Court reconsider its ruling on the issue of personal
25   jurisdiction over the CWT Parties; rather, the withdrawal of this portion of Doc. 98 is being made
     simply on the basis of a cost/reward analysis and should not be construed as prejudicing Wyo
26   Tech in any way.
                                                        2
            Case 2:17-cv-04140-DWL Document 110 Filed 03/08/19 Page 4 of 6




 1 and substantial justice.’” International Shoe Co. v. Washington, 326 U.S. 310, 316, 66 S.Ct. 154,

 2 90 L.Ed. 95 (1945) (internal citation omitted). There are two types of personal jurisdiction, general
 3 and specific. General jurisdiction exists where a non-resident defendant engages in substantial,

 4 continuous or systematic activities within the forum. Perkins v. Benguet Consol. Mining, Co., 342

 5 U.S. 437, 445, 72 S.Ct. 413, 96 L.Ed. 485 (1952). When a defendant has “substantial” or
 6 “continuous and systematic” contacts with the forum state, general jurisdiction is proper even if

 7 the cause of action is unrelated to the defendant’s forum activities. Here, the CWT Parties and

 8 their attorneys have numerous, continuous, and systematic contacts with Arizona such that an
 9 exercise of general jurisdiction by a Court sitting in Arizona is proper.

10         The CWT Parties have continually and consistently utilized the Courts in Arizona. For
11 example, in Maricopa County Superior Court No. 2017-005401 the CWT Parties and their

12 attorneys availed themselves to the Maricopa County Court to bring claims against Dennis

13 Danzik, Elizabeth Danizk, and RDX Technologies. [Applications for Pro Hoc of Eilender, Nash,

14 and Wurtzel in Maricopa County Superior Court No. 2017-005401 attached hereto as Exhibit A].

15 The same is true in this matter, as well as Arizona District Court Case No. 2:16-cv-00607 and

16 Arizona District Court Case No. 2:16-cv-02577. [Docket Reports Showing Counsel and Party

17 Designations for Arizona Districta Court Case No. 2:16-cv-00607 and Arizona District Court Case
18 No. 2:16-cv-02577 attached hereto as Exhibit B]. The CWT Parties and their attorneys have sent

19 Information and Restraining Notices—albeit invalid as they are—to at least the following seven

20 (7) individuals and entities in Arizona: Dennis I. Wilenchik, Wilenchik & Bartness, Beus Gilbert,
21 RDX Technologies, Autumn Danzik, Elizabeth Danzik, and Jovahna Danzik. [Relevant Pages of

22 the aforementioned Restraining Notices and Information Subpoenas attached hereto as Exhibit

23 C].
24         Moreover, Mr. Noelting has officed in Arizona and conducted several business meeting in
25 Arizona. [Declaration of Anthony Ker, attached hereto as Exhibit D at ¶ 8; Exhibit F at ¶ 7 – 8].

26 In addition, Mr. Noelting and Mr. McFarlane attended RDX board meetings and contract
                                                     3
            Case 2:17-cv-04140-DWL Document 110 Filed 03/08/19 Page 5 of 6




 1 negotiation discussions on several occasions at the Scottsdale Plaza Resort. [Exhibit D at ¶ 9;

 2 Exhibit F at ¶ 9]. Furthermore, Mr. Noelting’s daughter lives, works and resides in Arizona,
 3 whom he visits and stays with on a regular and recurring basis. [Exhibit D at ¶ 10; Exhibit E;

 4 Exhibit D at ¶ 10].

 5         It is abundantly clear that this Court, and indeed any other Court in Arizona, has general
 6 personal jurisdiction over the CWT Parties and their attorneys. For example, in Perkins the

 7 Supreme Court of the United States found an Ohio court’s exercise of general jurisdiction

 8 permissible where the president of the foreign defendant “maintained an office,” “drew and
 9 distributed ... salary checks,” used “two active bank accounts,” “supervised ... the rehabilitation

10 of the corporation’s properties in the Philippines,” and held “directors’ meetings,” in Ohio. 342

11 U.S., at 447–448, 72 S.Ct. 413. The same is true here, and as such, the exercise of personal

12 jurisdiction over the CWT Parties and their attorneys is warranted. At a minimum, Wyo Tech

13 should be allowed limited discovery relating to the CWT Parties and their attorneys’ contacts with

14 Arizona.

15                                            CONCLUSION
16         For the foregoing reasons this Court should reconsider its previous decision regarding
17 personal jurisdiction (Doc. 94) and find that there is personal jurisdiction over the CWT Parties
18 and their attorneys and reverse this Court’s ruling (Doc. 94) dismissing Wyo Tech’s counterclaims

19 and third party claims on the basis of lack of jurisdiction.

20 . . .
21 . . .

22 . . .

23 . . .
24 . . .

25 . . .

26 . . .
                                                     4
            Case 2:17-cv-04140-DWL Document 110 Filed 03/08/19 Page 6 of 6




 1         RESPECTFULLY SUBMITTED March 8, 2019.
 2                                   WILENCHIK & BARTNESS, P.C.
                                     /s/ Dennis I. Wilenchik, Esq.
 3
                                     Dennis I. Wilenchik, Esq.
 4                                   The Wilenchik & Bartness Building
                                     2810 North Third Street
 5                                   Phoenix, Arizona 85004
                                     admin@wb-law.com
 6
                                     BEUS GILBERT PLLC
 7
                                     Leo R. Beus, Esq.
 8                                   701 North 44th Street
                                     Phoenix, Arizona 85008
 9                                   lbeus@beusgilbert.com
                                     Attorneys for Wyo Tech Investment Group, LLC
10

11 ELECTRONICALLY FILED March 8, 2019.

12 COPY served via CM/ECF System, which sends notification

13 to all parties registered therein this 8 day of March, 2019.
                                           th



14
     /s/ Hilary Myers
15

16

17
18

19

20
21

22

23
24

25

26
                                                  5
